+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the response filed 6/28/21.
Claims 1-12 and 14-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 and 8-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., Pub. No. US 2017/0310431, (“Iyer”) in view of Aiba et al., Pub. No. US 2021/0014881, (“Aiba”).
Independent Claims
	Regarding independent claim 1, Iyer teaches the claimed limitations “A method for wireless communication, comprising:  
2receiving, from a wireless device, a medium access control (MAC) protocol data units (PDU) packet comprising a set of code block 3groups (CBGs) (see Fig. 37 which shows a MAC PDU packet including code block (CB) group # 1 and 2; CB group #1 includes CB0 and CB group #2 includes CB1 – CBN; this packet is received by a UE from a base station, see Fig. 3);  
4determining, for the set of CBGs, a decoding configuration (see below) that indicates which CBGs of a 5subset of CBGs,(see Fig. 37 which shows MAC CEs, CE1-CE3, within the MAC PDU packet), and wherein the decoding configuration comprises one or more rules for decoding the CBGs that include MAC-CEs, the one or more rules comprising a fixed set of CBGs that include the MAC-CEs within the MAC PDU packet (the “fixed set of CBGs” reads on the single CB group #1 shown in Fig. 37 which includes the MAC CEs; see also paragraph no. 0180 which discloses “For example, as shown in FIG. 37, one group may be composed of CBs containing only the MAC header and MAC CEs”; the limitation “the one or more rules comprising … or a combination thereof” is met by Iyer since Iyer discloses at least the first recited rule, i.e., the limitation “a fixed set of CBGs … within the MAC PDU packet”), a threshold number of the MAC-CEs within the MAC PDU packet (the “threshold number” is also met/taught by Iyer since in Fig. 37, it teaches a threshold number of at least 3 MAC CEs within CB group #1), a threshold size of each MAC-CE within the MAC PDU packet (the “threshold size” also appears to be met/taught since the MAC CEs of Fig. 37 each have a predefined size), an identification of a set of code blocks (CBs) or CBGs that enable decoding of a set of MAC-CEs (the “identification …” rule is also taught since in Fig. 37, CB group #1 must be identified in the K variable that is sent to the UE by the network, see paragraph no. 0181), or a combination thereof (the broadly recited limitation “decoding configuration” reads at least on the K variable determined by the UE, and in Fig. 37, K=2 or 2 groups/subsets of code block groups, see paragraph nos. 0180 and 0181; hence, K, in one example, indicates two subsets of groups; also, as shown in Fig. 37, the first group comprises the MAC header and the MAC-CEs, whereas the second group exclusively comprises MAC-SDUs. The configuration (K=2) regarding the number of groups is transmitted to the UE via RRC, MAC-CE or DCI signaling, see paragraph no. 0181. Given that each CB group has its own CRC and ACK bit (see paragraphs 0090 and 0180), it is clear that CB0 of the first group, comprising the MAC-CEs, is separately decoded from the other CBs, which comprise MAC-SDUs; note further that the broadly recited “which CBGs of a subset of CBGs” reads on either Group #1 being a part of a subset including Group # 1 and 2 or alternatively, Group #1 being a part of a subset including Group #1 as shown in Fig. 37; under either interpretation of Iyer, the UE knows that the MAC CEs are included in Group #1; furthermore, the limitation “decoding configuration” is implicit in the received MAC PDU packet shown in Fig. 37 of Iyer, and this interpretation of Iyer is consistent with applicant’s specification, see e.g., Figs. 3A and 3B which show examples of decoding configurations 300 and 301 which are nothing more than MAC PDU packet formats); and 
7 9decoding content based at least in part on 10the indicated CBGs of the subset of CBGs and the one or more rules” (For each CB group, each CB within that group is separately decoded given that separate ACK feedback is returned for each CB group; it is also clear that CB0 or CB group #1, comprising the MAC-CEs, is decoded and acknowledged independently from the subsequently received CBs or CB group #2, #3, etc.) as recited in claim 1. 
Iyer does not appear to explicitly disclose that the CBGs include one or more “MAC sub-protocol data units” as recited in claim 1 even though, the disclosed individual MAC CEs and MAC SDUs shown in Fig. 37 could be considered “medium access control (MAC) sub-protocol data units” as that term is broadly construed.  However, for purposes of this rejection, Iyer is interpreted as not disclosing the limitation “one or more MAC sub-protocol data units (subPDUs)” and its associated limitations as recited in claim 1.
Aiba clearly discloses “medium access control (MAC) sub-protocol data units” within the context of a 5G system which includes a UE receiving and decoding MAC PDUs including code block groups sent by a base station, see Fig. 1 and paragraph no. 0094 which discloses code block groups and paragraph no. 0146 which discloses MAC PDUs including MAC subPDUs and each MAC subPDU includes MAC CEs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Iyer by incorporating the teachings of Aiba to clearly delineate MAC subPDUs in a MAC PDU to more consistently conform to the emerging 5G standards thereby ensuring compliance with 5G specifications developed by the 3GPP and/or to ensure efficient control of downlink and/or uplink transmission, as suggested by Aiba in paragraph no. 0029.
Regarding independent claims 25, 29, and 30, these independent claims are corresponding apparatus, means for, and computer readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 25, see Fig. 56 of Iyer for a “processor” (processor 118) and a “memory” (memory 130).
Regarding further independent claim 29, see Fig. 56 of Iyer for a processor 118 and a memory 130 which correspond to the “means” recited in this claim.
Regarding further independent claim 30, see Fig. 56 of Iyer, memory 130 for a “non-transitory computer-readable medium.”  See also, paragraph no. [0284].
Dependent Claims
Regarding claims 2 and 26, Iyer teaches “23decoding one or more MAC-CEs” (see Fig. 37) but fails to teach “carried by respective 4MAC subPDUs of the one or more MAC subPDUs” as recited in claim 2 and similarly recited in claim 26.
Aiba teaches MAC subPDUs within a MAC PDU, see paragraph no. 0146.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer by incorporating the teachings of Aiba to clearly delineate MAC subPDUs in a MAC PDU to more consistently conform to the emerging 5G standards thereby ensuring compliance with 5G specifications developed by the 3GPP and/or to ensure efficient control of downlink and/or uplink transmission, as suggested by Aiba in paragraph no. 0029.
Regarding claim 3, Iyer discloses “receiving a MAC-CE of the one or more MAC-CEs that indicates the 3decoding configuration, wherein determining the decoding configuration is based at least in 4part on decoding the MAC-CE” (see paragraph no. [0181] which discloses that the NR-Node configures the UE for K through MAC CE; see also, Fig. 37 which discloses multiple MAC CEs) except for the “first” limitation in regard to “first MAC-CE”.
Iyer nor Aiba discloses receiving a “first MAC-CE” to indicate the decoding configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer and Aiba by using a first MAC-CE to indicate the decoding configuration since this information (i.e., the decoding configuration) is necessary for the processing of the PDU and the use of the first MAC-CE is the most straightforward choice.
Regarding claim 4, the above modification regarding claim 3 would logically result in disclosing “identifying the first MAC-CE as being carried by a MAC subPDU that is first 3in a subPDU concatenation within the MAC PDU packet” since the “first MAC-CE” is an obvious feature and would be included in a first MAC subPDU since Aiba further discloses concatenated “MAC subPDUs” in a PDU, see paragraph no. 0146 of Aiba.
Regarding claim 5, Iyer further discloses “identifying the first MAC-CE as a temporally first MAC-CE within the MAC PDU packet” (see Fig. 37, MAC CE1 is a “temporally first MAC-CE”).
Regarding claim 6, Iyer further discloses “identifying the first MAC-CE as being included in a temporally first CBG of the set of CBGs” (see Fig. 37, Group #1 is a “temporally first CBG” which includes the first MAC-CE or MAC CE1).
Regarding claim 8, Iyer further discloses “identifying the first MAC-CE as being included in each CBG of the subset of 3CBGs (see Fig. 37, MAC CE1 is included in CB0 of subset Group #1) or as being included in a temporally first CB within each CBG of the 4subset of CBGs.”
Regarding claim 9, Iyer further discloses “receiving a retransmission of the subset of CBGs that excludes the first MAC- 3CE based at least in part on decoding a CB that includes the first MAC-CE or decoding a 4CBG that includes the first MAC-CE” (see Fig. 37, CB Group #2 is retransmitted when any one of the CBs included therein is not decoded successfully).
Regarding claim 10, Iyer further discloses “receiving a retransmission of one or more CBGs of the subset of CBGs that 3exclude the first MAC-CE based at least in part on a presence of an indicator within 4the subset of CBGs” (in light of the 112(b) rejection above, the “indicator” is interpreted to read on Fig. 37 when CB Group #2 is retransmitted when any one of the CBs included therein is not decoded successfully).
Regarding claim 11, Iyer further teaches “2identifying, within the subset of CBGs, respective CBs that 3include a MAC-CE (Fig. 37, group 1 including MAC CEs) based at least in part on a set of bits (Fig. 37, MAC header) appended to each of the respective 4CBs (Fig. 37, CB0), wherein decoding the one or more MAC-CEs is based on identifying the respective 5CBs” (CB0 must be identified in order to decode the MAC CEs in group 1). 
Regarding claim 112, Iyer further teaches “wherein the subset of CBGs comprises a fixed 2number of CBGs that include the one or more MAC-CEs” (the “fixed number” reads on the one CB, CB0, in group 1 or subset 1 which includes MAC CEs).  
Regarding claims 114 and 27, Iyer further teaches “553decoding one or more MAC service data units (SDUs) (see Fig. 37) but fails to teach “carried by respective 4MAC subPDUs of the one or more MAC subPDUs” as recited in claim 14 and similarly recited in claim 27.
Aiba teaches MAC subPDUs within a MAC PDU, see paragraph no. 0146.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer by incorporating the teachings of Aiba to clearly delineate MAC subPDUs in a MAC PDU to more consistently conform to the emerging 5G standards thereby ensuring compliance with 5G specifications developed by the 3GPP and/or to ensure efficient control of downlink and/or uplink transmission, as suggested by Aiba in paragraph no. 0029. 
Regarding claims 115 and 28, Iyer further teaches “2receiving, from the wireless device, an indication (K=2, see paragraph no. [0181]) of the decoding 3configuration, wherein determining the decoding configuration is based at least in part on the 4received indication” as recited in claim 15 and similarly recited in claim 28. 
Regarding claim 116, Iyer further teaches “wherein the indication is received via a 2master information block (MIB), a system information block (SIB), a radio resource control 3(RRC) message, a MAC-control element (CE), a downlink control information (DCI) 4message, or a combination thereof” (see paragraph no. [0181]).  
Regarding claim 117, Iyer further teaches “2receiving an indication of the decoding configuration via a temporally first 3downlink control information (DCI) message of a number of DCI messages (see paragraph no. [0181]; the NR-DCI message disclosed therein is interpreted to read on the “temporally first downlink control information (DCI) message” since a number of other subsequent DCI messages inherently follows the NR-DCI message in a typical communication between a NR base station and a UE), a DCI message having a first DCI size that is 4different from a second DCI size of a second DCI message, a plurality of DCI messages, or a 5combination thereof.”  
Regarding claim 118, Iyer further teaches “2receiving a retransmission of the MAC PDU packet (see paragraph no. [0180] which discloses HARQ and Fig. 37; both CB groups as shown in Fig. 37 may be re-transmitted if both CB groups are not decoded successfully); and  3determining a second subset of CBGs within the retransmission that include 4the one or more MAC subPDUs based at least in part on the decoding configuration” (the “second subset of CBGs” reads on Group #2 which includes one or more MAC SDUs).  
Regarding claim 119, Iyer further discloses “wherein determining the decoding 2configuration comprises:  3determining the decoding configuration based at least in part on a size of the MAC PDU 4packet, a number of the set of CBGs (Fig. 37, the “number” reads on K=2, see also paragraph no. [0181]), a maximum CB size, or a combination 5thereof.  
Regarding claim 120, Iyer further discloses “2determining a communication scheme based at least in part on at least one of a 3downlink control information (DCI) message or a radio network temporary identifier (RNTI); 4and 5applying the decoding configuration based at least in part on the determined communication scheme” (see Fig. 24 and paragraph no. [0155] which disclose that the NR-DCI may signal the configuration or “communication scheme” of multiplexed URLLC and eMBB and the URLLC and eMBB signals are decoded by the UE). 
Regarding claim 121, Iyer further discloses “wherein the determined communication scheme 2comprises ultra-reliable low latency communication (URLLC), enhanced mobile broadband 3(eMBB), or a combination thereof” (see Fig. 24). 
Regarding claim 122, Iyer does not disclose but Aiba discloses “wherein the decoding configuration applies to 2a respective MAC subPDU of the one or more MAC subPDUs.”  
Aiba clearly discloses “medium access control (MAC) sub-protocol data units” within the context of a 5G system, see paragraph no. 0146.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer by incorporating the teachings of Aiba to clearly delineate MAC subPDUs in a MAC PDU to more consistently conform to the emerging 5G standards thereby ensuring compliance with 5G specifications developed by the 3GPP and/or to ensure efficient control of downlink and/or uplink transmission, as suggested by Aiba in paragraph no. 0029.
Regarding claim 123, Iyer does not disclose but Aiba discloses “wherein the decoding configuration applies to 2each MAC subPDU of the one or more MAC subPDUs.”
  Aiba clearly discloses decoding “medium access control (MAC) sub-protocol data units” within the context of a 5G system, see paragraph no. 0146.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer by incorporating the teachings of Aiba to clearly delineate MAC subPDUs in a MAC PDU to more consistently conform to the emerging 5G standards thereby ensuring compliance with 5G specifications developed by the 3GPP and/or to ensure efficient control of downlink and/or uplink transmission, as suggested by Aiba in paragraph no. 0029.
Regarding claim 124, Iyer discloses “2transmitting an acknowledgment based on decoding at least one CBG of the 3subset of CBGs” but not “which includes the one or more MAC subPDUs.”
 Aiba clearly discloses “medium access control (MAC) sub-protocol data units” within the context of a 5G system, see paragraph no. 0146.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer by incorporating the teachings of Aiba to clearly delineate MAC subPDUs in a MAC PDU to more consistently conform to the emerging 5G standards thereby ensuring compliance with 5G specifications developed by the 3GPP and/or to ensure efficient control of downlink and/or uplink transmission, as suggested by Aiba in paragraph no. 0029.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Aiba as applied to claim 3 above, and further in view of the 3GPP document entitled “MAC PDU Design” by Ericsson, (“Ericsson”).
Regarding claim 7, Iyer and Aiba do not disclose “identifying the first MAC-CE as being included in a temporally last CBG of 3the set of CBGs.”  Rather, Iyer discloses identifying the first MAC-CE as a temporally first CBG (Group #1) of the set of CBGs.
Ericsson teaches in section 2.1 that MAC CEs can be placed in either the beginning or the end of a PDU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Iyer and Aiba by incorporating the teachings of Ericsson since Ericsson suggests that the exact placement of the MAC CEs within a PDU is well within the skill of one of ordinary skill in the art by disclosing that “placement can be decided later.”  Hence, this modification of placing the MAC-CE at the end of the PDU would constitute nothing more than an alternative embodiment of placing the MAC-CE in a PDU without producing any unexpected results.
Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive. 
Applicant argues, re claim 1, that Iyer does not teach any of the rules as recited in claim 1 and in particular the limitations “wherein the decoding configuration comprises one or more rules for decoding the CBGs that include MAC-CEs, the one or more rules comprising a fixed set of CBGs that include the MAC-CEs within the MAC PDU packet, a threshold number of the MAC-CEs within the MAC PDU packet, a threshold size of each MAC-CE within the MAC PDU packet, an identification of a set of code blocks (CBs) or CBGs that enable decoding of a set of MAC-CEs, or a combination thereof.”  
With regard to the first recited “fixed set of CBGs that include the MAC-CEs” rule, applicant argues that Iyer nowhere says “that CB Group #1 is a configuration comprising a fixed set of CBGs that include the MAC-CEs” (see page 8 of the response).  However, this argument is not persuasive.  As delineated in the detailed rejection above, Iyer teaches at least this first recited rule “a fixed set of CBGs that include the MAC-CEs within the MAC PDU packet.”  In particular, the broadly recited “fixed set of CBGs … the MAC PDU packet” reads on the single CB group #1 shown in Fig. 37 of Iyer which includes the MAC CEs as the term “fixed set” is broadly construed to mean “one or more CBGs” in accordance with the broadest reasonable interpretation standard.  See also paragraph no. 0180 which discloses “For example, as shown in FIG. 37, one group may be composed of CBs containing only the MAC header and MAC CEs.”  Hence, Fig. 37 taken together with its respective written description (e.g., paragraph no. 0180) clearly says “that CB Group #1 is a configuration comprising a fixed set of CBGs that include the MAC-CEs” contrary to applicant’s argument.  Furthermore, since Iyer discloses at least one CBG, the limitation “fixed set of CBGs” is met by Iyer, especially since applicant has not provided a different definition of the term “fixed set” supported by the specification.  
Moreover, the limitation “the one or more rules comprising … or a combination thereof” is met by Iyer since Iyer discloses at least the first recited rule, i.e., the limitation “a fixed set of CBGs … within the MAC PDU packet,” and the claim is written in the alternative.  In other words, if Iyer teaches one or more of the four recited rules in claim 1, then the relevant limitation “wherein the decoding configuration comprises one or more rules for decoding … the one or more rules comprising a fixed set of CBGs … or a combination thereof” is met by the Iyer reference.  This interpretation of this claim language is consistent with the broadest reasonable interpretation standard.  In the interest of compact prosecution, applicant’s remaining arguments regarding the remaining rules are addressed below even though these remaining arguments do not have any bearing on the propriety of the rejections of each independent claim under 35 USC 103.
Applicant argues that Iyer does not teach a “threshold number of the MAC-CEs” rule.  In particular, applicant argues that “Iyer does not teach that there is a threshold number of MAC-CEs and that three (3) MAC-CEs is greater than that threshold, less than that threshold, and/or equal to that threshold.”  This argument is not persuasive since it is not commensurate with the scope of the claim.  In other words, this argued feature is not evident in claim 1.  Moreover, the limitation “threshold number” is deemed to be met by Iyer since Iyer teaches using at least 3 MAC CEs in Fig. 37, as that term “threshold number” is broadly construed.  In other words, applicant has not claimed how the “threshold number” relates to an actual threshold in the claim, e.g., as argued by the applicant as noted above.  Hence, the term “threshold number” is broadly construed to mean any defined number of MAC CEs used by the system of Iyer as shown in Fig. 37 and described in its respective written description.
Applicant argues that Iyer does not teach a “threshold size of each MAC-CE” rule.  In particular, applicant argues that “Iyer does not teach that there is a threshold size of MAC-CE of, say, n bits, and that the schematically illustrated size is greater than that threshold size, less than that threshold size, and/or equal to that threshold size.”  This argument is similar to the argument that was addressed above regarding the “threshold number of the MAC-CEs” rule and is not persuasive for similar reasons.  This argument is not persuasive since it is not commensurate with the scope of the claim.  In other words, this argued feature is not evident in claim 1.  Moreover, the limitation “threshold size” is deemed to be met by Iyer since Iyer teaches using a MAC-CE having a predetermined size as shown in Fig. 37, and as that term “threshold size” is broadly construed.  In other words, applicant has not claimed how the “threshold size” relates to an actual threshold in the claim, e.g., as argued by the applicant as noted above.  Hence, the term “threshold size” is broadly construed to mean any defined number of bits in each MAC CE used by the system of Iyer as shown in Fig. 37 and described in its respective written description.
Applicant argues that Iyer does not teach the recited “Identification of a set of code blocks (CBs) or CBGs that enable decoding of a set of MAC-CEs” rule.  In particular, applicant argues that the K bits of Iyer refer to the number of CB groups and not to identify a set of CBs or CBGs that enable decoding of a set of MAC-CEs.  Assuming arguendo that applicant is correct that the K bits of Iyer do not serve the function of “identifying,” it still remains that Iyer must implicitly identify the first CBG group (Group #1) in order to decode this first CBG group and to distinguish it from the second CBG group (Group #2) that follows it, as shown in Fig. 37 and described in its respective written description.  
Applicant further argues, that “nothing in Iyer teaches or suggests that K identifies sets that “enable decoding of a set of MAC-CEs””.  This argument is not persuasive, since if the K bits identify the number of CBG groups and its related A/N bits, then the K bits would enable decoding of a set of MAC-CEs, e.g., the MAC-CEs included in Group #1, as shown in Fig. 37.  For example, if K=2, then the system of Iyer would know that two CBGs are transmitted from the base station to the user equipment and the first CBG group (Group #1) including the MAC-CEs is to be decoded prior to Group #2.
Applicant argues, re claim 7, that “Ericsson does not teach a decoding configuration that is received in one or more MAC-CEs that indicate the decoding configuration that identifies a first MAC-CE as being included in a temporally last CBG of a set of CBGs. Rather, as argued by the authors of Ericsson, control elements are preferred to be at the beginning of the MAC transport block as this may enable earlier feeding towards the UL scheduler.”  This argument is not persuasive.  Even though Ericsson may disclose that the placement of the MAC CEs at the beginning of the MAC PDU may be preferred for various reasons, it nevertheless discloses that the MAC CEs may be placed alternatively, at the end of the MAC PDU in section 2.1.  Hence, the prior art as a whole is deemed to teach and suggest the limitations of claim 7 as set forth in the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/   Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414